Exhibit 99.1 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA ELK ASSOCIATES FUNDING CORPORATION ) ) Plaintiff, ) ) Civil Action No. 12-0438 (CKK) v. ) ) UNITED STATES SMALL BUSINESS ) ADMINISTRATION, et al., ) ) Defendants. ) ) NOTICE OF POTENTIAL SETTLEMENT In light of the pending motion for summary judgment (ECF No. 42) and motion for leave to serve discovery (ECF No. 45), the parties, by undersigned counsel, hereby provide notice to the Court that Elk Associates Funding Corporation (“ELK”) and the United States Small Business Administration (“SBA”) have reached an agreement in principle that will have as one of its terms the dismissal with prejudice of the above-captioned action, and that ELK and SBA expect to memorialize that agreement shortly and to thereafter file a stipulation of dismissal of this action with prejudice. Unless otherwise directed by the Court, the parties will file a status report within 30 days of this notice if a stipulation of dismissal has not been filed before that time. Dated: October 26, 2012 Respectfully submitted, /s/ William S. Heyman /s/ Justin V. Shur William S. Heyman (D.C. Bar # 47345) Don P. Foster (admitted pro hac vice) Offit Kurman, P.A. 8171 Maple Lawn Blvd, Suite 200 Fulton, Maryland 20759 (443) 738-1593 (phone) (443) 738-1535 (facsimile) wheyman@offitkurman.com dfoster@offitkurman.com Counsel for Plaintiff Justin V. Shur (D.C. Bar # 973855) MOLOLAMKEN LLP The Watergate, Suite 660 600 New Hampshire Avenue, N.W. Washington, D.C. 20037 (202) 556-2000 (telephone) (202) 556-2001 (facsimile) jshur@mololamken.com Counsel for Plaintiff RONALD C. MACHEN JR. D.C. BAR # 447889 United States Attorney for the District of Columbia DANIEL F. VAN HORN D.C. BAR # 924092 Civil Chief By: /s/ Jeremy S. Simon JEREMY S. SIMON, D.C. BAR #447956 Assistant United States Attorney 555 4th Street, N.W. Washington, D.C. 20530 (202) 307-0406 Jeremy.simon@usdoj.gov Counsel for Defendants
